UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22221 ASGI Mesirow Insight Fund, LLC (Exact name of registrant as specified in charter) c/o Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC 28202 (Address of principal executive offices) (Zip code) Lloyd Lipsett Wells Fargo Law Department J9201-210 200 Berkeley Street Boston, MA 02116 (Name and address of agent for service) Registrant's telephone number, including area code: (866) 440-7460 Date of fiscal year end: March 31 Date of reporting period: September 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. ASGI Mesirow Insight Fund, LLC Financial Statements as of and for the Six Month Period Ended September 30, 2013 ASGI Mesirow Insight Fund, LLC Table of Contents Page Schedule of Investments 1 Statement of Assets, Liabilities and Net Assets 3 Statement of Operations 4 Statements of Changes in Net Assets 5 Statement of Cash Flows 6 Financial Highlights 7 Notes to Financial Statements 9 Supplemental Information 21 ASGI Mesirow Insight Fund, LLC Schedule of Investments (Unaudited) As of September 30, 2013 Strategy Investments Cost Fair Value Credit - 34.29% Avoca Credit Alpha Fund $ $ Axonic Credit Opportunities Overseas Fund, Ltd. King Street Europe, Ltd. LibreMax Offshore Fund, Ltd. Event-Driven - 4.44% HFR ED Global Fund Hedged Equity - 39.98% Brenner West Capital Offshore Fund Ltd. Corvex Offshore Ltd. dbX-Global Long/Short Equity 7 Fund dbX-US Long/Short Equity 12 Fund HFR HE Courage OpportunityFund HFR RVA Kayne MLP 1.25x Fund Naya Fund Southpoint Qualified Offshore Fund, Ltd. Macro and Commodity - 12.82% Balestra Global Ltd. dbX-Emerging Markets Macro 3 Fund MKP Opportunity Offshore, Ltd. Taylor Woods Fund Ltd. Winton Futures Fund Ltd. Relative Value - 8.86% HFR CA Lazard Rathmore Fund Kepos Alpha Fund, Ltd. Total Investments* (Cost $107,347,643**) - 100.39% Other Assets and Liabilities, net - (0.39)% ) Net Assets - 100.00% $ Percentages shown are stated as a percentage of net assets as of September 30, 2013.All investments in Investment Funds are non-income producing. * Non-income producing securities. ** The cost and unrealized appreciation/(depreciation) of investments as of September 30, 2013, as computed for federal tax purposes, were as follows: See accompanying notes to financial statements. 1 ASGI Mesirow Insight Fund, LLC Schedule of Investments (Unaudited) (continued) As of September 30, 2013 Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ Investments by Strategy (as a percentage of total investments) Hedged Equity % Credit Macro and Commodity Relative Value Event-Driven % See accompanying notes to financial statements. 2 ASGI Mesirow Insight Fund, LLC Statement of Assets, Liabilities and Net Assets (Unaudited) As of September 30, 2013 Assets Investments in Investment Funds, at fair value (cost - $107,347,643) $ Cash and cash equivalents Receivable for investments in Investment Funds sold Rebate receivable Other prepaid assets Total assets Liabilities Tenders payable Subscriptions received in advance Management fee payable Payable to Adviser Investor Distribution and Servicing Fee payable Fund Board fees payable Accrued expenses and other liabilities Total liabilities Net Assets Total net assets $ Net Assets consist of: Paid-in capital $ Undistributed net investment loss ) Accumulated net realized gain/(loss) on investments Net unrealized appreciation/(depreciation) on investments Retained earnings Total net assets $ Net Assets per Share ASGI Mesirow Insight Fund, LLC Class I (109,344.257 Shares outstanding) $ ASGI Mesirow Insight Fund, LLC Class A (5,245.672 Shares outstanding) $ See accompanying notes to financial statements. 3 ASGI Mesirow Insight Fund, LLC Statement of Operations (Unaudited) For the Six Month Period Ended September 30, 2013 Investment Income Rebate $ Interest Total investment income Fund Expenses Management fee Professional fees Administrative and custodian fees Commitment fees Fund Board fees Investor Distribution and Servicing fee Other operating expenses Total operating expenses Expense recoupment by Adviser Net expenses Net investment loss ) Net Realized and Unrealized Gain/(Loss) on Investments Net realized gain/(loss) from investments in Investment Funds Net change in unrealized appreciation/(depreciation) from investments in Investment Funds ) Total net realized and unrealized gain/(loss) from investments Net increase in net assets resulting from operations $ See accompanying notes to financial statements. 4 ASGI Mesirow Insight Fund, LLC Statements of Changes in Net Assets Net increase/(decrease) in net assets For the Six Month Period Ended September 30, 2013 (Unaudited) For the Year Ended March 31, 2013 Operations Net investment loss $ ) $ ) Net realized gain/(loss) on investments in Investment Funds Net realized gain/(loss) on swap contracts – ) Net change in unrealized appreciation/(depreciation) from investments in Investment Funds ) Net change in unrealized appreciation/(depreciation) from swap contracts – Net increase in net assets resulting from operations Distributions to Shareholders Distribution of ordinary income – ) Capital Transactions Issuance of shares Reinvestment of distributions – Shares tendered ) ) Decrease in net assets derived from capital transactions ) ) Net Assets Total decrease in net assets ) ) Beginning of period End of period $ $ Undistributed net investment loss $ )
